DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant argues on pages 14-15 that because the Brestoff application did not receive a 35 USC 101 rejection there is no logical reason for the instant application to receive one and that no real 35 USC 101 analysis was performed and explained.  While the 35 USC 101 rejection has been withdrawn, it was not for the reasons set forth by Applicant.  Claims 1, 8, and 15 include various steps that would not reasonably be steps that could be performed in the human mind.  Further, the claims recite a practical application (i.e., predicting litigation risk on construction and engineering projects within email correspondences via a trained machine learning model).
Applicant argues on pages 15-16 that Brestoff does not use emails to train its deep learning algorithm and only uses lawsuit documents for training.  This argument is persuasive.  The distinction between the instant claims and Brestoff is that in Brestoff, emails are not used to train the deep learning algorithm, but emails are scored based on the results of the deep learning algorithm that have been trained using lawsuit documents.
Applicant argues on pages 16-17 that Brestoff only teaches using known litigation documents and thus fails to teach or suggest a training dataset comprising known non-litigious vocabulary.  This argument is persuasive.  In Brestoff, various types of known litigious vocabulary are used to train its system (i.e., words that may indicate “breach of contract” risk or “employment discrimination” risk).  The point is that both are directed to known litigious vocabulary. 
Applicant argues on pages 17-18 that Brestoff does not differentiate emails that have construction terminology from emails that don't have construction terminology so his deep learning algorithm does not identify an email as being associated with a construction project.  This argument is persuasive.  While the combination of Brestoff and Luhr discloses Brestoff's category filter including Luhr's construction projects, there is no disclosure of Brestoff's modified category filter being based on the known construction terminology.

Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 8, and 15, Applicant’s arguments related to the Brestoff and Luhr references as detailed in the section above where considered and found persuasive.  Dependent claims 2-5, 7, 9-14, and 16-19 are allowed by virtue of their dependence on their respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452